Title: James Leitch to Thomas Jefferson, 17 January 1817
From: Leitch, James,Logan, Mr. (of Staunton)
To: Jefferson, Thomas


          
            Sir
            Charlottesville Jany. 17th 1817
          
          The Bearer Mr Logan a Watch & Clock Maker from Staunton (Who from every information I have is a first rate Workman) & having commenced Business at this place; & having known your wish for an establishment of that kind Induces me to take the liberty of introducing him to You; thinking that at this time you might require Some of his Services which I have no doubt he would execute to your Satisfaction   yours respectfully
          Jas Leitch
        